        Case 3:19-cv-01017-AC                Document 17 Filed 10/21/19 Page 1 of 3
         Case 3:19-cv-01017-AC               Document 2 Filed 06/27/19 Page 6 of 7




                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON



AMANDA LAMB                                                         Case No.: 3:19-cv-01017-AC
     Plaintiff,

v.

MULTNOMAH COUNTY OREGON, et al.
     Defendant.


                              Consent to Jurisdiction by a Magistrate Judge
                              and Designation of the Normal Appeal Route

      Pursuant to Fed. R. Civ. P 73(b), as counsel for the party (paities) identified below, I consent to
have a United States Magistrate Judge conduct any and all proceedings in this case, including entry of
orders on dispositive motions, trial, and entry of final judgment. I understand that withholding consent
will not result in any adverse consequences. Pursuant to Fed. R. Civ. P. 73(c), I agree that an appeal
from a judgment entered at a Magistrate Judge's direction may be taken to the cou1t of appeals as
would any other appeal from a district comtjudgment.

DATED:      Oc,bf...-          l<k/ ~                            ----...._.
                       Signature: - ~1-f-- - -    ~,=#-- - -- - - - - - - - -

          Name and OSB ID:            D1ru fo A.     ~N"\N\..           0          q 5""S-'-f     s--
             E-mail Address:          ~v;J •\o....~J.l'..,.__,_ (2.., M\,} lt"LQ •<..>s.
                     Firm Name:       \V\~ \ t"~~ Coc.1~               ~      "~     s
             Mailing Address: S::D\               '~,a..~~IA,a_      ifo.\v~ t ,Su v~ 6(:)0
                  City, State, Zip:   \fc>t--+\~ I ofl-. 0, 7"'). \ '-f
         Parties Represented:          {}A.) \,\-\A.~~ louv~.fl'.'-\ ( (>/l-.
                                                  ~+~r
         Case 3:19-cv-01017-AC         Document 17       Filed 10/21/19      Page 2 of 3




Sean J. Riddell OSB#013943
sean.riddell@live.com
Attorney At Law
1300 SE Stark St, Suite 208
Portland, OR 97214
971-219-8453
Attorney for Plaintiff




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                        Portland Division

AMANDA LAMB,                    )                  Case No. 3:19-cv-01017
                                )
          Plaintiff,            )
     vs.                        )                  CONSENT TO JURISDICTION BY A
                                )                  MAGISTRATE JUDGE AND
                                )                  DESIGNATION OF THE NORMAL
ABBEY STAMP, NANCY BENNETT AND; )                  APPEAL ROUTE
and MULTNOMAH COUNTY OREGON,    )
                                )
          Defendants.           )
                                )
                                )
                                )
                                )


       Pursuant to Fed. R. Civ. P 73(b), as counsel for the party (parties) identified below, I

consent to have a United States Magistrate Judge conduct any and all proceedings in this case,

including entry of orders on dispositive motions, trial, and entry of final judgment. I understand

that withholding consent will not result in any adverse consequences. Pursuant to Fed. R. Civ. P

///

///

///

                                                                                       Sean J. Riddell
                                                                                     Attorney at Law
                                                                               2905 NE Broadway St.,
                                                                                  Portland OR, 97232
                                                                                        971/219-8453
1 COMPLAINT - DEMAND FOR JURY TRIAL
         Case 3:19-cv-01017-AC         Document 17      Filed 10/21/19     Page 3 of 3




73(b), I agree that an appeal from a judgment entered at a Magistrate Judge’s direction may be

taken to the court of appeals as would any other appeal from a district court judgment.


        DATED this October 21, 2019

                                                            Respectfully submitted,
                                                            s/ Sean J. Riddell
                                                            Sean J. Riddell OSB 013493




                                                                                      Sean J. Riddell
                                                                                    Attorney at Law
                                                                              2905 NE Broadway St.,
                                                                                 Portland OR, 97232
                                                                                       971/219-8453
2 COMPLAINT - DEMAND FOR JURY TRIAL
